
	
		I
		111th CONGRESS
		1st Session
		H. R. 1051
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Tanner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  and improve protections for sole community hospitals under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Sole Community Hospital Preservation
			 Act of 2009.
		2.Extension of the
			 medicare hold harmless provision under the prospective payment system for
			 hospital outpatient department services for sole community
			 hospitalsSection
			 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)) is
			 amended by adding at the end the following new subclause:
			
				(IV)In the case of a sole community hospital
				(as defined in section 1886(d)(5)(D)(iii)), for covered OPD services furnished
				on or after January 1, 2010, for which the PPS amount is less than the pre-BBA
				amount, the amount of payment under this subsection shall be increased by the
				amount of such
				difference.
				.
		3.Adjustment under
			 the prospective payment system for hospital outpatient department services for
			 sole community hospitalsSection 1833(t)(13) of the Social Security Act (42 U.S.C. 1395l(t)(13)) is
			 amended—
			(1)in the heading, by
			 striking Authorization of
			 adjustment and inserting Adjustment; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(C)Adjustment for
				sole community hospitals
						(i)Adjustment
							(I)In
				generalSubject to clause (ii), in the case of covered OPD
				services furnished on or after January 1, 2010, by a sole community hospital
				(as defined in section 1886(d)(5)(D)(iii)), the amount of payment that would
				otherwise be made for such services under this subsection (before the
				application of outliers and coinsurance) shall be increased by an amount equal
				to 7.1 percent of such amount.
							(II)Revision with
				notice and commentIn the case of covered OPD services furnished
				on or after January 1, 2012, the Secretary may revise the percent described in
				subclause (I) based on a study described in subparagraph (A) comparing the
				costs incurred by sole community hospitals to costs incurred by hospitals
				located in urban areas. Such a revised adjustment shall not be effective
				earlier than 1 year after the date of promulgation of a regulation providing
				for such revised adjustment.
							(ii)Not applicable
				to pass-through devices, drugs, and biologicalsThe increase
				under clause (i) shall not apply to the payment for a device, drug, or
				biological described in clause (i), (ii), (iii), or (iv) of paragraph
				(6)(A).
						(iii)Exemption from
				budget neutralityThe provisions of this subparagraph shall not
				be effected in a manner that results in or requires a reduction or other
				adjustment in other payment amounts under this
				subsection.
						.
			
